 
 
I 
108th CONGRESS 2d Session 
H. R. 4671 
IN THE HOUSE OF REPRESENTATIVES 
 
June 23, 2004 
Ms. Eddie Bernice Johnson of Texas (for herself, Ms. Dunn, Ms. Slaughter, Mrs. Capito, Ms. Solis, Ms. Ginny Brown-Waite of Florida, Mrs. Maloney, Mrs. Biggert, Mr. Hobson, Mr. Osborne, and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on International Relations 
 
A BILL 
To authorize assistance for education and health care for women and children in Iraq during the reconstruction of Iraq and thereafter, to authorize assistance for the enhancement of political participation, economic empowerment, civil society, and personal security for women in Iraq, to state the sense of Congress on the preservation and protection of the human rights of women and children in Iraq, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Iraqi Women and Children’s Liberation Act of 2004. 
2.FindingsCongress makes the following findings: 
(1)For more than 600 years under the Ottoman Empire, women in Iraq were kept inside their homes, repressed, and forbidden to be seen in public without a related male escort. 
(2)The Sevres Treaty of 1919, following World War I, installed a new monarchy in Iraq under which education for boys and girls flourished. 
(3)Within a span of 20 years, 6 centuries of repression of women in Iraq was reversed. Thousands of women in Iraq became lawyers, physicians, educators, teachers, professors, engineers, prominent writers, artists, and poets, demonstrating the impact of progressive policies on the ability of women in Iraq to achieve. 
(4)In 1941, women in Iraq earned equal wages for equal jobs, an achievement still not duplicated in most parts of the world. 
(5)On July 14, 1958, the monarchy in Iraq was overthrown by General Abdul-Karim Kasim, who enfranchised women in Iraq with political rights. 
(6)In 1959, Iraq became the first country in the Middle East to have a female minister, four female judges, prominent scientists, politicians, and freedom fighters. 
(7)The 1959 Code of Personal Status secularized the multi-ethnic state of Iraq. Women enjoyed political and economic rights, successfully participating in the workforce as well as advancing in the political sphere. Women had the right to receive an education and work outside the home. Women were career military officers, oil-project designers, and construction supervisors, and had government jobs in education, medicine, accounting, and general administration. 
(8)The Code of Personal Status also granted women extensive legal protections. It gave women the right to vote and granted equal status to men and women under the law. It prohibited marriage by persons under the age of 18 years, arbitrary divorce, and male favoritism in child custody and property inheritance disputes. 
(9)The regime of Saddam Hussein regularly used rape and sexual violation of women to control information and suppress opposition in Iraq and tortured and killed female dissidents and female relatives of male dissidents. 
(10)The Department of State has reported that more than 200 women in Iraq were beheaded by units of Fedayeen Saddaam, a paramilitary organization headed by Uday Hussein. 
(11)After the 1990 invasion of Kuwait, the regime of Saddam Hussein imposed policies that resulted in severe economic hardship, discrimination, impoverishment, and oppression of women in Iraq. Many women were prevented from working. Presently, women comprise as much as 65 percent of the population of Iraq, but only 19 percent of the workforce. 
(12)Men who killed female relatives in honor killings were protected from prosecution for murder under Article 111 of the Iraqi Penal Code enacted in 1990. The United Nations Special Rapporteur on Violence Against Women has reported that since the enactment of that article, more than 4,000 women were killed for tarnishing the honor of their families, with the killings occurring by a range of methods that included stoning. 
(13)Maternal mortality is the leading cause of death among women of reproductive age in Iraq, and it continues to rise due to lack of basic health care. The maternal mortality rate in Iraq is 292 deaths per 100,000 live births compared with a maternal mortality rate in the United States of 8 deaths per 100,000 live births. 90 percent of the maternal deaths in Iraq are identified as preventable. 
(14)More than 48 percent of the population of Iraq is under the age of 18 years. 1 in 4 children of the age of 5 years or younger is chronically malnourished. 1 in 8 children dies before the age of 5 years, the highest rate of mortality among children under that age in the region. Some estimate the total rate of child mortality in Iraq to be as high as 13 percent. 
(15)Girls and women in Iraq have meager educational opportunities relative to the opportunities available to men and boys in Iraq, and twice as many boys as girls in Iraq attend school. 29 percent of females attend secondary school as compared with 47 percent of males. The illiteracy rate in Iraq is the highest in the Arab world at 61 percent for the general population, 77 percent for women, and 45 percent for men. 
(16)Press accounts indicate that many women in Iraq are being pressured to adhere to strict Islamic codes that restrict their mobility and impinge on their human rights. 
(17)Security for women in Iraq is an issue of grave concern. Women are afraid to leave their homes or to send their daughters to school. 
(18)Women in leadership positions in Iraq are vulnerable to attack. 1 of the 3 women on the Iraqi Governing Council was assassinated, and another has a $2,000,000 bounty on her head. 
(19)Women from the autonomous Kurdish region travel freely, hold important jobs and political positions, and perform a key role in the revival of the areas of Iraq that have been under Kurdish control. The integration of women in the economic and political spheres of the region provides a contrast to the rest of Iraq and serves as an example of what is possible in Iraq. 
(20)According to the 2003 Arab Human Development Report of the United Nations, pervasive exclusion of women from the political, economic, and social spheres hampers development and growth in Arab countries. 
(21)Ambassador L. Paul Bremer, the Presidential Envoy to Iraq, has voiced his support of women in Iraq in stating that [w]e in the coalition are committed to continuing to promote women’s rights in Iraq.. 
(22)Women have participated in planning for Iraq’s political future in the following way: 
(A)3 out of 25 people on the Iraqi Governing Council are women. 
(B)1 of the government ministries is led by a woman. 16 of the 25 deputy minister positions are held by women. 
(C)15 of the 1,000 nationally-appointed judges are women. 
(23)Resolution 137 was adopted in a closed session (sponsored by conservative Shiite members) on December 29, 2003, with the intent of reversing family law. The adoption of that resolution threatened negative impacts on the rights of women to education, employment, mobility, property inheritance, divorce, and child custody. 
(24)Ambassador Bremer, who has veto power, stated that he would not sign Resolution 137 into law. 
(25)The Iraqi Governing Council revoked Resolution 137 on February 27, 2004, in part due to pressure from women’s groups. However some members of the Governing Council walked out to protest this action. 
(26)The Transitional Administrative Law (TAL) that establishes the framework for the interim government of Iraq was officially signed on March 8, 2004. It aims to achieve a goal of having women constitute not less than 25 percent of the members of Iraq’s interim legislature. It does not express a goal for a representation rate for women in the executive or judicial branch of the interim government. It also provides that Sharia, the Islamic law, can be a source, but not the only source, of Iraqi law. 
(27)United States officials propose to turn over political power to Iraqis on June 30, 2004. Some factions have already voiced strong objection to the TAL and could press ahead with their goal of making Sharia the supreme law of Iraq. 
3.Sense of CongressIt is the sense of Congress that— 
(1)the United States should ensure that women and children in Iraq benefit from the liberation of Iraq from the regime of Saddam Hussein; 
(2)women of all ethnic groups in Iraq should be included in the economic and political reconstruction of Iraq; 
(3)women should be involved in the drafting and review of the key legal instruments, especially the constitution, of the emerging nation in Iraq in order to ensure that the transition to that nation does not involve or facilitate the erosion of the rights of women in Iraq; 
(4)women should have membership in any legislature or other committee, body, or structure convened to advance the reconstruction of Iraq that builds on the goal provided for in the Transitional Administrative Law; 
(5)women should have a similar level of representation in leadership posts in all levels of government in Iraq, including ministers and judges, whether local or national, and women should be integrated in all levels of political process in Iraq, especially the building of political parties; 
(6)the presence of women on the Iraqi Governing Council should better represent the percentage of women in the general population of Iraq; 
(7)the participation and contribution of women to the economy of Iraq should be fostered by awarding contracts and sub-contracts to women and women-led businesses and by ensuring the availability of credit for women; 
(8)continued emphasis and support should be granted to grass-roots organization and civil society building in Iraq, with special emphasis on organizing, mobilizing, educating, training, and building the capacities of women and ensuring the incorporation of their voices in decision-making in Iraq; 
(9)the security needs of women in Iraq should be addressed and special emphasis placed on recruiting and training women for the police force in Iraq; and 
(10)the Government of Iraq should adhere to internationally accepted standards on human rights and rights of women and children. 
4.Authorization of assistance 
(a)Education and health care assistance for women and childrenThe President is authorized to provide education and health care assistance for the women and children living in Iraq and to women and children of Iraq who are refugees in other countries. 
(b)Enhancement of political participation, economic empowerment, civil society, and personal security of womenThe President is authorized to provide assistance for the enhancement of political participation, economic empowerment, civil society, and personal security of women in Iraq. 
(c)Sense of Congress on provision of authorized assistanceIt is the sense of Congress that the President should ensure that assistance is provided under subsections (a) and (b) in a manner that protects and promotes the human rights of all people in Iraq, utilizing indigenous institutions and nongovernmental organizations, especially women’s organizations, to the extent possible. 
(d)Sense of Congress on promotion of human rights in provision of assistance to Government of IraqIn providing assistance to the government of Iraq, the President should ensure that such assistance is conditioned on the government of Iraq making continued progress toward internationally accepted standards of human rights and the rights of women. 
(e)ReportsNot later than 6 months after the date of the enactment of this Act, and every 6 months thereafter during the 3-year period beginning on such date, the Secretary of State shall submit to the appropriate congressional committees a report that sets forth the following: 
(1)A comprehensive description and assessment of the conditions and status of women and children in Iraq as of the date of the report, including a description of any changes in such conditions and status during the 6-month period ending on such date. 
(2)A statement of the number of women and children of Iraq who are in refugee camps throughout the Middle East as of the date of such report, a description of their conditions as of such date, and a description of any changes in such conditions during the 6-month period ending on such the date. 
(3)A statement of the expenditures of the United States Government during the 6-month period ending on the date of such report to promote the education, health, security, human rights, opportunities for employment, judicial and civil society involvement and political participation of women in Iraq. 
(f)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committees on Appropriations and Foreign Relations of the Senate; and 
(2)the Committees on Appropriations and International Relations of the House of Representatives. 
 
